IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                                  Assigned on Briefs July 30, 2002

                      ANDRE MAYFIELD v. RICKY BELL, ET AL.

                      Appeal from the Chancery Court for Davidson County
                          No. 00-1204-II   Carol McCoy, Chancellor



                     No. M2001-00486-COA-R3-CV - Filed December 5, 2002


Appellant, a pro se inmate in the Department of Corrections, appeals the dismissal by the chancellor
of his case pursuant to Tennessee Code Annotated section 41-21-812. We affirm the action of the
chancellor.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM B. CAIN , J., delivered the opinion of the court, in which BEN H. CANTRELL , P.J., M.S., and
PATRICIA J. COTTRELL, J., joined.

Andred Mayfield, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General & Reporter; Arthur Crownover, II, Senior Counsel, for the
appellees, Ricky Bell, Robert Waller, Cheryl Donaldson and Richard Merchant.

                                      MEMORANDUM OPINION1


       Andre Mayfield filed this action seeking a writ of certiorari concerning decisions of the
Tennessee Department of Corrections relative to his telephone usage. The Chancery Court of
Davidson County dismissed the case pursuant to Tennessee Code Annotated section 41-21-812.
This section provides:

              Filing of subsequent lawsuits not permitted until expenses paid. -- (a)
       Except as provided by subsection (b), and on notice of assessment of any fees, taxes,

       1
        Court of Appeals Rule 10:
       This Court, with the concurrence of all judges participating in the case, may affirm, reverse o r modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by memorandum opinion, it shall be designated
       "MEMORANDUM OPIN ION," shall not be published, and shall not be cited or relied on for any
       reaso n in a sub sequent unre lated case.
       costs and expenses under this part, a clerk of a court may not accept for filing another
       claim by the same inmate until such prior fees, taxes, costs and other expenses are
       paid in full.
               (b) A court may allow an inmate who has not paid any costs or expenses
       assessed against the inmate to file a claim for injunctive relief seeking to enjoin an
       act or failure to act that crates a substantial threat of irreparable injury or serious
       physical harm to the inmate. [Acts 1996, ch. 913, § 1.]

T.C.A. § 41-21-812 (1997 replacement).

       The chancellor held in dismissing this case:

               A review of court records reveals that, from 1997 until the present, Petitioner
       has filed twelve separate actions in the Davidson County Chancery Courts. A
       computer list of these cases is attached hereto and incorporated by reference herein.
       The present case is the only one that is currently active. Unpaid costs have been
       assessed against Petitioner for all of the closed cases.
               Tennessee law provides that “a clerk of a court may not accept for filing
       another claim by the same inmate until such prior fees, taxes, costs and other
       expenses are paid in full.” T.C.A. § 41-21-812. This case, which was filed in April
       2000, was inadvertently allowed to proceed despite the above statutory prohibition.
       While T.C.A. § 41-21-812 (b) sets forth an exception for cases where an inmate
       seeks injunctive relief to prevent irreparable injury or serious physical harm, there is
       no such claim in the present action.
               Accordingly, this action is dismissed. Costs are assessed against Petitioner.

        Appended to the Order of Dismissal is a tabulation of the trial court records indicating the
following cases filed by Andre Mayfield and terminated with costs taxed against him which remain
unpaid.

       Case 00-2650-Part II : 08/24/2000 - Mayfield, Andre #128982 vs Bell, Ricky et al.
       Case 00-2093-Part II : 07/03/2000 - Mayfield, Andre #128982 vs Cowan, Tonya
       Case 00-1204-Part II : 04/17/2000 - Mayfield, Andre #128982 vs Warden Ricky L. Bell et al.
       Case 98-3464-Part I : 11/20/1998 - Mayfield, Andre #128982 vs Corrections Commissioner/Donal Campbell
       Case 98-3463-Part II : 11/20/1998 - Mayfield, Andre #128982 vs State of Tennessee et al.
       Case 98-3462-Part III: 11/20/1998 - Mayfield, Andre #128982 vs Brandon, Howard Chairman et al.
       Case 98-2275-Part I : 07/28/1998 - Mayfield, Andre #128982 vs Strickland, C / Capt et al.
       Case 98-1046-Part III: 04/03/1998 - Mayfield, Andre #128982 vs Matheny, Becky et al.
       Case 98-38-Part III : 01/07/1998 - Mayfield, Andre #128982 vs Cowan, Tanya
       Case 97-4150-Part II : 12/16/1997 - Mayfield, Andre #128982 vs. Vance, Tommy et al.
       Case 97-3851-Part II : 11/20/1997 - Mayfield, Andre vs Elam, David C et al.
       Case 97-3311 - Part III: 10/07/1997 - Mayfield, Andre vs State of Tennessee et al.


       The action at bar discloses no substantial threat of irreparable injury or serious physical harm
to Mr. Mayfield.



                                                       -2-
       The purpose of the statutes relative to unpaid court costs is to discourage the filing of
meritless law suits and affirmance of trial court dismissal is proper. Davis v. Holland, 31 S.W.3d
574 (Tenn. Ct. App. 2000).

        The judgment of the trial court is affirmed and the case is remanded to the trial court for
collection of costs.

       Costs of the appeal are assessed against the appellant.



                                                     ___________________________________
                                                     WILLIAM B. CAIN, JUDGE




                                               -3-